     Case: 1:17-md-02804-DAP Doc #: 1141 Filed: 11/19/18 1 of 4. PageID #: 28389



                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



    IN RE: NATIONAL PRESCRIPTION                   Case No. 1:17-MD-2804
    OPIATE LITIGATION
                                                   Hon. Dan A. Polster
    APPLIES TO ALL CASES



                        REQUEST OF CERTAIN DEFENDANTS FOR
                         PROCEEDINGS TO BE ON THE RECORD

                On behalf of the defendants listed in the margin, 1 the undersigned liaison counsel

respectfully request that all telephonic and in-person status and discovery conferences or

hearings, including the upcoming November 20, 2018 status conference, be held on the record

with a court reporter present. See 28 U.S.C. § 753(b) (3) (“Proceedings to be recorded under this

section include . . . such other proceedings as . . . may be requested by any party to the

proceeding.”)




1
   AmerisourceBergen Drug Corporation, Cardinal Health, Inc., McKesson Corporation,
Walmart, Inc., Walgreen Co., CVS Health Corporation, Rite Aid of Maryland, HBC Service
Company, H. D. Smith, Discount Drug Mart, Henry Schein, Inc., Henry Schein Medical
Systems, Inc., Anda, Inc., Mallinckrodt LLC, SpecGx LLC, Allergan Finance, LLC, Endo
Health Solutions Inc., Endo Pharmaceuticals Inc., Par Pharmaceutical, Inc., Par Pharmaceutical
Companies, Inc., Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen
Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc. n/k/a
Janssen Pharmaceuticals, Inc., Insys Therapeutics, Inc., Teva Pharmaceuticals USA, Inc.,
Cephalon, Inc., Watson Laboratories, Inc., Actavis LLC, and Actavis Pharma, Inc.
  Case: 1:17-md-02804-DAP Doc #: 1141 Filed: 11/19/18 2 of 4. PageID #: 28390



                                                   DATED: November 19, 2018

Respectfully submitted,

/s/ Carole S. Rendon
Carole S. Rendon
BAKER & HOSTETLER LLP
Key Tower
127 Public Square, Suite 2000
Cleveland, OH 44114-1214
Telephone: 216.621.0200
Facsimile: 216.696.0740

Co-Liaison Counsel for the Manufacturer Defendants


 /s/ Enu Mainigi
 Enu Mainigi
 WILLIAMS & CONNOLLY LLP
 725 Twelfth Street, N.W.
 Washington, D.C. 20005
 Telephone: (202) 434-5000
 Fax: (202) 434-5029
 emainigi@wc.com

 Counsel for Defendant Cardinal Health, Inc.

 Co-Liaison Counsel for the Distributor
  Defendants


/s/ Shannon E. McClure
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Telephone: (215) 851-8100
Fax: (215) 851-1420
smcclure@reedsmith.com

Counsel for Distributor Defendant
 AmerisourceBergen Drug Corporation

Co-Liaison Counsel for the Distributor
 Defendants



                                               2
  Case: 1:17-md-02804-DAP Doc #: 1141 Filed: 11/19/18 3 of 4. PageID #: 28391




/s/ Geoffrey Hobart
Geoffrey Hobart
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street, N.W.
Washington, D.C. 20001-4956
Telephone: (202) 662-5281
Fax: (202) 662-6291
ghobart@cov.com

Counsel for Distributor Defendant
 McKesson Corporation

Co-Liaison Counsel for the Distributor
 Defendants



/s/ Kaspar Stoffelmayr
Kaspar Stoffelmayr
BARTLIT BECK LLP
54 West Hubbard Street
Chicago, IL 60654
Telephone: (312) 494-4400
Fax: (312) 494-4440
kaspar.stoffelmayr@bartlitbeck.com

Counsel for the Walgreens Defendants

Liaison Counsel for the Chain Pharmacy Defendants




                                            3
  Case: 1:17-md-02804-DAP Doc #: 1141 Filed: 11/19/18 4 of 4. PageID #: 28392



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 19th day of November, 2018, the foregoing

was filed using the Court’s CM/ECF filing system and will be served via the Court’s CM/ECF

filing system on all attorneys of record.

                                                                 /s/ Geoffrey Hobart
                                                                 Geoffrey Hobart




                                              4
